Citation Nr: 9904786	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  94-44 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to June 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994, rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that no new and material 
evidence sufficient to warrant reopening a claim of 
entitlement to PTSD had been received.


FINDINGS OF FACT

1.  The veteran did not appeal the September 1990 Board 
decision that denied entitlement to service connection for 
PTSD and that determination became final.

2.  The evidence received since the Board's September 1990 
decision denying service connection for PTSD, is cumulative, 
not competent and/or does not bear directly or substantially 
upon the specific matter under consideration.


CONCLUSIONS OF LAW

1.  The September 1990 Board decision that denied entitlement 
to service connection for PTSD is final.  38 U.S.C. § 7104(b) 
(1988 & Supp. IV) [38 U.S.C.A. § 7104(b) (West 1991 & Supp. 
1998)]; 38 C.F.R. § 20.1100 (1998).

2.  No new and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active service in the United States Army from 
September 1967 to June 1968.  Service records indicate that 
he had eight months and 13 days service in the Republic of 
Vietnam, and that his military occupational specialty was 
turbine helicopter mechanic.  He is not in receipt of any 
decorations or awards indicative of combat with the enemy.  
On the report of medical history completed at service 
discharge, the veteran indicated he had or had had nervous 
trouble; no psychiatric diagnosis was offered.

In December 1983, the veteran applied for VA benefits.  In 
March 1984, he reported for VA mental status evaluation, 
complaining of nervousness, irritability, having a short fuse 
and having difficulty getting along with people.  The veteran 
reported having been in combat in Vietnam for 50 percent of 
the time.  He denied having been shot or injured in combat.  
The VA examiner noted that the veteran appeared moderately 
anxious and pre-occupied with his physical symptoms.  The 
diagnosis was chronic anxiety reaction with psychophysiologic 
reactions.

In a letter dated in June 1984, J.O., D.O., indicated that 
the veteran was being treated for problems to include chronic 
anxiety.

In a statement received in July 1984, the veteran requested 
service connection for PTSD.  In August 1984, the RO 
requested additional information from the veteran pertinent 
to that claim.  In September 1984, the veteran submitted a 
statement in which he recounted stressful experiences from 
his period of Vietnam service.  He stated that his company 
was under attack and he had only a .38 caliber revolver for 
protection while lying in a ditch for hours.  He reported 
that some of his friends had been wounded.  He recounted 
another incident wherein he had been on machine gun ground 
duty outside of a bunker during a mortar and rocket fire 
attack.  He also indicated that there was an incident when 
his a friend "Private Gulf" who was killed with an AK 47 
round.  He further indicated that he was sent to "Bear Cat" 
to repair a helicopter and that while there the base was 
under attack several times.  He continued to report that 
while getting ready for Christmas dinner there was an attack 
on Ben Hoa, where he was stationed, they were hit with sniper 
fire and several of his friends were wounded.  He reported 
having seen Vietnamese carrying human body parts down the 
street.  He reported being knocked off a helicopter while 
under mortar attack.  He reported being asked to help defend 
an entire perimeter guard post while in "Bear Cat" and 
stated that the enemy had gotten close.  He stated that he 
obtained leave after his father's death and while away his 
company was hit with enemy fire and "half-way wiped out."  
He reported having seen dead bodies piled three or four high.  
He complained of being nervous and having bad dreams since 
service.

In a rating decision dated in  January 1985, the RO denied 
service connection for PTSD.

In June 1986, the RO received a psychiatric evaluation report 
completed in April 1986.  R.V., M.D. indicated that the 
veteran had difficulty controlling his temper, and that he 
complained of depression, suicidal thoughts, and anger.  The 
veteran was able to discuss his problems "without too much 
difficulty"  Dr. R.V. stated that the veteran "could be 
having a post-traumatic stress syndrome which we will be 
working with."  Records dated in February 1986 include a 
diagnosis of PTSD, in additional to antisocial personality.  
The Axis IV diagnoses includes stressors such as the 
catastrophic death of his parents, and Vietnam.

During a period of private hospitalization in July 1986, the 
veteran was referred to the VA for treatment; the VA 
hospitalization report shows diagnoses to include dysthymic 
disease.  

In a rating decision dated in October 1986, the RO confirmed 
the prior denial of service connection for PTSD.  


In early July 1986, the veteran was hospitalized at the 
Portsmouth Receiving Hospital, after having been attending 
the Shawnee Mental Health Center for three months with 
complaints of flashbacks and hearing voices.  The RO received 
the report in March 1989.  The report of hospitalization 
includes notation that the veteran's father died in 1968 from 
a heart attack.  The veteran complained of getting flashbacks 
from his Vietnam experiences.  Diagnoses shown on the report 
include PTSD.  

In a letter dated in March 1989, the RO advised the veteran 
that his claim for service connection for a psychiatric 
disorder had previously been disallowed and that new and 
material evidence was required to reopen the claim.  In May 
1989, the RO continued to deny the veteran's claim.  The 
veteran appealed that determination.  

In October 1989, the RO received a lay statement from a 
friend of the veteran's who stated that the veteran changed 
after returning from service, becoming moody, losing track of 
conversations, being nervous and suspicious, and flying into 
rages.  

In December 1989, the RO received a report of private 
psychiatric evaluation.  The veteran complained of sleep 
disruption, agitation, nightmares, and obsessive thoughts of 
Vietnam experiences.  He reported stressful events such as 
defending an area in "Bear Cat" with only a gun and a 
knife.  He reported working as a machine gun operator on a 
helicopter and killing hundreds at a time.  He reported 
having his buddies "on either side of him" die while he 
continued shooting.  He reported sleeping with a pistol under 
his pillow.  The examining physician noted one situation that 
appeared to be prominent, where the veteran was in a 
firefight, in a two-foot ditch, defending himself with a 38 
pistol and six rounds of ammunition.  Mental status 
examination revealed obsessing thought processes, a flat 
affect and a depressed mood.  The examining physician noted a 
continuation of years of alcohol abuse and poly drug abuse.  
The examining physician, E.B., Ph.D., indicated that the 
veteran had "indeed been involved in an experience beyond 
the normal and that this experience was of a traumatic 
nature."  The diagnosis was PTSD.

In December 1989 the veteran presented personal hearing 
testimony.  He reported being an aircraft mechanic and then a 
door gunner crew chief mechanic while in Vietnam, 
occasionally flying missions.  He stated that he was 
stationed at Bien Hoa.  Transcript at 2.  He clarified that 
prior reported instances at "Bear Cat" were at the base 
known as "Bien Cat."  Transcript at 3.  He reported an 
incident where his helmet was hit by a bullet from an AK 47 
and it bounced into a wall of a ship.  He indicated that he 
had retrieved the bullet from the ship's wall.  Transcript at 
4.  The veteran reported that his base was hit often by 
mortar fire and that several times his base was overrun, once 
at Bien Cat and once at Bien Hoa.  He reported having shot 
enemy soldiers.  Transcript at 8.  He stated that he had 
several friends wounded or killed during Vietnam.  Transcript 
at 9.  The veteran identified "Warrant Officer Zenack" who 
was killed, and another soldier named "Gulf," who was 
killed just before Christmas.  Transcript at 13.  The veteran 
also reported that Bien Hoa was overrun during Tet.  
Transcript at 14.  

In January 1990, the RO received an excerpt containing a 
chronology of attacks on air bases in Viet Nam, to include 
Bien Hoa.  Those records showed an attack on Bien Hoa on 
November 5, 1967, wherein two were wounded; an attack 
January 31 ,1968, with four deaths and 26 wounded; an attack 
February 18, 1968, with one death and three wounded; and an 
attack February 28, 1968, with five wounded; and an attach 
March 12, 1968, without losses.

In a decision dated in September 1990, the Board denied 
reopening the veteran claim of entitlement to service 
connection for PTSD.  The bases for that decision were that 
the private diagnoses of PTSD were unsupported by the record 
and that there was no evidence in support of the veteran's 
claimed combat stressors or evidence showing him to suffer 
from psychiatric disorder or nervous problems during service 
or for many years thereafter.


Evidence Received Subsequent to the Board's September 1990 
Decision

In January 1991, the RO received records associated with 
treatment of arthritic and cardiac complaints.

In April 1991, the veteran reported for VA examination of his 
physical complaints.  No psychiatric evaluation was conducted 
at that time.  In April 1994, physical examinations of the 
veteran were conducted.  

In May 1994, psychiatric examination was conducted at the VA.  
At that time, the veteran complained of being nervous and 
having flashbacks.  He stated that sometimes if he runs out 
of nerve pills he drinks heavily to compensate for his 
nervousness and flashbacks.  The claims file was not 
available and the VA examiner took a history from the veteran 
and his spouse.  The veteran reported a history of getting 
into fights pre-service and a history of having been involved 
in theft and attempted murder after service.  During the 
interview the veteran was not oriented to place or dates and 
he admitted to having visual and auditory hallucinations.  
Psychologic testing was administered to the veteran; the 
conclusion was that the veteran was in intense psychologic 
distress.  Diagnoses were alcohol dependence; sedative, 
hypnotic or anxiolytic dependence; PTSD; bipolar disorder, 
not otherwise specified; and adult anti-social behavior.

In October 1996, the RO received medical records pertinent to 
the veteran's complaints of peripheral neuropathy.  In 
February 1997, the RO received additional private records 
showing treatment of complaints relevant to the eyes and 
cardiovascular system.

In March 1997, the RO received a duplicate copy of the 
private report of psychiatric evaluation conducted in 
September 1989.  Also in March 1997, the RO received private 
records pertaining to lumbar and cervical spine treatment and 
evaluation.


In April 1997, the RO received records of psychiatric 
treatment from the Shawnee Mental Health Center, dated from 
February 1986 to August 1988.  Those records reflect that the 
veteran was seen pertinent to his Vietnam experiences.  
Individual entries reflect the veteran's recitation of 
nonspecific traumatic Vietnam experiences and records include 
diagnoses of PTSD.

In August 1997, the RO received a duplicate copy of the 
report of VA hospitalization dated in July 1986.  Also 
received were accompanying daily progress records pertaining 
to treatment during the period of hospitalization.

In August 1997, the USASCRUR responded to the RO's request 
for stressor verification, forwarded copies of the 
Operational Reports-Lessons Learned (OR-LL's) submitted by 
the 145th Combat Aviation Battalion, the higher headquarters 
of the 605th Transportation Detachment for the period May 
1967 to April 1968.  Those OR-LL's document attacks against 
Bien Hoa, the documented base camp for the 605th 
Transportation Detachment, during the reporting period.  U.S. 
Army casualty files did not list a Private Gulf as killed 
during Vietnam. 

Pertinent Laws and Regulations

Generally, in order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Where a veteran served for at least 90 days during 
a period of war or after December 31, 1946, and certain 
chronic diseases, such as psychosis, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Specifically, adjudication of a claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  In addition section (f) of 38 C.F.R. § 3.304, 
pertaining to the adjudication of PTSD claims, provides that: 

Service connection for PTSD requires 
medical evidence establishing a clear 
diagnosis of the condition, credible 
supporting evidence that the claimed in-
service stressor actually occurred, and a 
link, established by medical evidence, 
between current symptomatology and the 
claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the 
veteran engaged in combat or that the 
veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar 
combat citation will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed in-
service stressor.

The award of service connection for PTSD, therefore requires 
three elements:  (1) a current, clear medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and, (3) medical evidence 
of a causal nexus between current symptomatology and the 
specified claimed in-service stressor.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996).

The question of whether there is competent corroboration of 
the incurrence of claimed in-service stressor(s) involves 
both consideration of the facts as presented and the 
credibility of the evidence.  The United States Court of 
Veterans Appeals (Court) has held that, "[i]t is the duty of 
the BVA as the fact finder to determine credibility of the 
testimony and other lay evidence."  Culver v. Derwinski, 
3 Vet.App. 292, 297 (1992).

The Court in Zarycki v. Brown, 6 Vet.App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 
(1996), as determined through recognized military citations 
or other service department evidence.  In other words, a 
veteran's bare assertions that he "engaged in combat with the 
enemy" are not sufficient, by themselves, to establish this 
fact.  If the determination of combat status is affirmative, 
then (and only then), a second step requires that the 
veteran's lay testimony regarding claimed stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet.App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a noncombat stressor 
"may be obtained from" service records or "other sources."  
The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a noncombat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet.App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellants lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  Further, the 
Court held in Moreau, the fact that a medical opinion was 
provided relating PTSD to events the veteran described in 
service could not constitute "credible supporting evidence" 
of the existence of the claimed noncombat stressor.  Id.

In Cohen v. Brown, 10 Vet.App. 128 (1997), the Court noted 
that the VA had adopted a final rule in October 1996, 
effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 
4.126 (1996).  The effect of these revisions was to change 
the diagnostic criteria for mental disorders from the 
Diagnostic and Statistical Manual for Mental Disorders (DSM), 
third edition and the third edition, revised, to the fourth 
edition (DSM-IV).  The Court found that DSM-IV altered the 
criteria for assessing the adequacy of the stressor from an 
objective to a subjective basis.  The Court further found 
that where there was "undisputed, unequivocal" diagnoses of 
PTSD of record, and the Board did not make a finding that the 
reports were incomplete, the adequacy of the stressor had to 
be presumed as a matter of law.  (The concurring opinion goes 
further and states that the case also holds that where there 
is an "unequivocal" diagnosis of PTSD, the adequacy of the 
symptoms to support the diagnosis, as well as the sufficiency 
of the stressor, are presumed.  Id. at 153).  In West v. 
Brown, 7 Vet.App. 70 (1994), the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.

Analysis

In this case, the veteran did not appeal the September 1990 
Board decision that denied entitlement to service connection 
for PTSD.  Thus, that decision became final.  38 U.S.C. 
§ 7104(b) (1988 & Supp. IV) [38 U.S.C.A. § 7104(b) (West 1991 
& Supp. 1998)]; 38 C.F.R. § 20.1100 (1998).

Once a Board decision denying a claim of service connection 
has become final, it cannot subsequently be reopened absent 
evidence of clear and unmistakable error, see 38 C.F.R. 
§ 3.105(a) (1998), or unless new and material evidence has 
been presented.  38 U.S.C.A. § 5108.  New and material 
evidence means 1) evidence not previously submitted; 2) which 
bears directly and substantially upon the specific matter 
under consideration; 3) which is neither cumulative nor 
redundant; and 4) which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence is to be presumed; however, this presumption no 
longer applies in the adjudication that follows reopening.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Evans, at 284.  The Court also held that in order 
to reopen a previously and finally disallowed claim there 
must be new and material evidence submitted "since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits."  Evans v. Brown at 284.

The basis of the last final denial in this case was that the 
diagnoses of PTSD in the record were not adequately supported 
by verified stressors.  Consequently, the Board must review 
the additional evidence and determine if any of that evidence 
is both "new" and "material" to the question of whether 
the veteran has any verified stressors to support diagnoses 
of service-related PTSD.

In the instant case, the record, both prior and subsequent to 
the Board's final September 1990 decision, clearly contains 
diagnoses of PTSD offered by competent medical professionals.  
See Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Moreover, 
there is competent medical evidence linking, directly or by 
suggestion, that diagnosis to the stressors as reported by 
the veteran.  What is absent is objective evidence 
corroborating the veteran's alleged in-service stressors.  

38 C.F.R. § 3.304(f) provides that, if a claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat, or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation, will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  Id.; see also Zarycki v. Brown, 6 Vet.App. 91 
(1993).  The RO and the Board previously determined that the 
veteran had not engaged in combat and that thus, objective 
evidence was necessary to corroborate his allegations of 
stressful in-service incidents.  The Board, in September 
1990, determined that there was no corroborative evidence to 
support diagnoses of PTSD.  The additional evidence added to 
the record since the Board's September 1990 decision does not 
establish that the veteran engaged in combat with the enemy 
or that he was awarded a combat citation.  Nor does such 
evidence contain corroboration of any alleged stressful 
incident.

Since the September 1990 final Board decision, the RO has 
received duplicate and additional private and VA medical 
evidence, as well as additional statements from the veteran 
and a response the USASCRUR pertinent to the veteran's 
alleged stressful events.  

With respect to the veteran's own reiterations, such are 
clearly not new, being merely a retelling of previously 
claimed symptoms and stressful events allegedly experienced 
while in Vietnam.  Since the Board's September 1990 denial, 
he has reported substantially the same incidents, without 
providing additional identifying information or recounting 
new incidents, such that would render his statements new and 
material to the question of whether a verified stressor 
exists.  In short, his recounting is not new.  Godwin v. 
Derwinski, 1 Vet. App. 419, 424 (1991).  The Court, in Moray 
v. Brown, 5 Vet. App. 211, 214 (1993), extended the principal 
of Grottveit v. Brown, 5 Vet. App. 91 (1993), to hold that if 
lay assertions of medical causation will not suffice 
initially to establish a plausible, well grounded claim, 
under 38 U.S.C.A. § 5107(a), it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  The veteran's assertions as to 
having experienced stressful events in service are therefore 
insufficient to reopen his claim.  

Moreover, the question of whether the veteran was exposed to 
a stressor in service is a factual determination and VA 
adjudicators are not bound to accept the veteran's statements 
of exposure to combat or combat-type stressors simply because 
treating medical providers have done so.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of an 
alleged stressor.  See Hamilton v. Derwinski, 2 Vet. App. 
671, 674-75 (1992) (appeal dismissed on other grounds, 4 Vet. 
App. 528 (1993)).  

The Board notes that the additional evidence does include 
competent medical evidence containing diagnoses of PTSD 
opined to be related to the experiences recounted by the 
veteran.  However, the fact that physicians have diagnosed 
the veteran with PTSD related to his account of stressful, 
in-service events, is not at question here.  Rather, the 
basis of the Board's September 1990 denial, was that the 
diagnosis of PTSD was not supported by competent and credible 
evidence that any of the stressful incidents reported by the 
veteran actually occurred.  In this case, the additional 
evidence, to include the response from the USASCRUR does not 
reveal a version of events that, when viewed most favorably 
to the veteran, supports his account of in-service stressful 
experiences.  See Suozzi v. Brown, 10 Vet. App. 307, 310-311 
(1997).  Instead, such evidence continues to show a lack of 
corroboration for the veteran's accounts of the death of two 
individuals, or for base attacks consistent with the dates or 
circumstances reported by the veteran.  The USASCRUR report, 
although "new" in the sense that such report was not 
previously of record, it shows information identical to that 
previously shown in abstracts of base activity, considered by 
the Board in September 1990.  Thus, such evidence is not new 
and material, showing no corroboration of stressful events 
alleged by the veteran.

Here the Board notes that just because a physician or other 
health professional accepted the veteran's description of his 
Vietnam experiences as credible and diagnosed the veteran as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD, or in this case to reopen 
based on an additional diagnosis of service-related PTSD.  
West v. Brown, 7 Vet. App. 70, 77 (1994) quoting Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); see also Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).  In this case, the 
additional diagnosis is based only on the veteran's 
uncorroborated history of exposure to stressors in service.  
As such it is not probative.

The Board also notes that duplicate copies of previously 
received medical evidence is not new, and that, the 
additional medical evidence contains records, which, although 
new, are clearly pertinent to the treatment and evaluation of 
physical complaints and thus not probative to the issue at 
hand.  Such records will not serve to reopen the veteran's 
claim.  

In summary, the evidence received since the Board's September 
1990 decision denying service connection for PTSD, is 
cumulative, not competent and/or does not bear directly or 
substantially upon the specific matter under consideration.  
The additional evidence does not include credible supporting 
evidence that any of the claimed in-service stressors 
actually occurred.  See West v. Brown, 7 Vet.App. 70, 79-80 
(1994).  Thus, there remains no clear, probative diagnosis of 
PTSD shown to be related to recognized military stressors.  
38 C.F.R. § 3.304(f).  As such, there is no new and material 
evidence to warrant reopening the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the September 1990 Board decision 
that denied entitlement to service connection for PTSD 
remains final and is not now reopened.  38 U.S.C. § 7104(b) 
(1988 & Supp. IV) [38 U.S.C.A. § 7104(b) (West 1991 & Supp. 
1998)]; 38 C.F.R. § 20.1100 (1998).

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  The 
Court, in Epps v. Brown, 9 Vet. App. 341, 344 (1996), stated 
that such duty arises where the veteran has reported the 
existence of evidence which could serve to re-open a claim.  
The Board notes the argument made by the veteran's 
representative to the effect that further VA examination was 
in order.  However, what is absent in this case is evidence 
of a verified stressor to support a diagnosis of PTSD.  As 
there has been no new and material evidence relevant to any 
stressor corroboration, further examination would not be of 
benefit to the veteran.  Moreover, the phrasing of the 
Board's remand instructions was such as to imply that 
examination was mandated only if, in fact, stressor 
corroboration/verification was obtained.  Thus, the Board 
finds that the remand action was sufficiently completed, in 
accordance with Stegall v. West, 11 Vet. App. 268 (1998).  As 
no such evidence has been identified in the instant case, the 
VA has satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).


ORDER

The appeal, based on entitlement to service connection for 
PTSD is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

